Citation Nr: 1011316	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
right leg disability.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
right leg disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The appellant had active service from January 1955 to October 
1957.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  The Board 
remanded the case for additional development in January 2008 
and June 2009; the case has now been returned to the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded the case 
in June 2009, in part, for a VA examination in which the 
examiner was asked to opine as to whether the left knee and 
back disabilities were in any way related to the Veteran's 
service-connected right leg disabilities, including his right 
knee, right ankle, and right leg.  Although the Veteran was 
provided a thorough examination in October 2009 regarding 
direct service connection and secondary service connection as 
to the relationship between the current disabilities and the 
right knee disability, the examination was inadequate as to 
any relationship between the left knee and low back disorders 
and the Veteran's right ankle and right leg disabilities.  
The examiner did not express an opinion as to any 
relationship, nor discuss the Veteran's right ankle and right 
leg disabilities, other than the right knee.  Therefore, 
another examination must be scheduled on remand.  

The Veteran must be advised of the importance of reporting to 
the scheduled examination and the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Further, in order to ensure that all records are available, 
any outstanding VA outpatient treatment records related to 
his aforementioned disorder should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for the 
period from September 2009 to the 
present, from the VA Medical Center in 
Atlanta, Georgia and the Lawrenceville, 
Georgia Community Based Outpatient Clinic 
(CBOC).  Any negative response should be 
noted in the claims file.

2.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
an orthopedic examination to determine 
the nature, onset date and etiology of 
any low back and left knee pathology.  
The claims file must be made available to 
the examining physician for review in 
connection with the examination.  The 
examiner should state in the report 
whether said claims file review was 
conducted.  All necessary tests, such as 
x-rays, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examination report should 
include a detailed account of all 
manifestations of low back and left knee 
pathology present.  (An opinion should be 
provided based on review of the claims 
file alone if the appellant fails to 
report for the examination.)

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any lumbar spine and left 
knee disorder found, including arthritis.  
Specifically, the examiner must address 
the questions of:
a.  Whether service-connected right 
lower extremity disabilities 
(including leg and/or ankle) caused, 
aggravated, contributed to, or 
accelerated any existing lumbar 
spine or left knee pathology, 
including arthritis? and  

b.  If the appellant's service-
connected right leg disabilities 
aggravated, contributed to, or 
accelerated any lumbar spine or left 
knee pathology, including arthritis, 
to what extent, stated in terms of a 
percentage, did they so contribute 
as compared to the natural progress 
of the condition itself or as 
opposed to other possible 
contributing factors? 

A rationale must be provided for all 
opinions expressed with reference to 
the medical literature as 
appropriate.

3.  Review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

4.  Readjudicate the issues on appeal, to 
include any additional evidence obtained 
as a result of this Remand that may not 
have been previously considered.

If any benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  An appropriate period of time 
should be allowed for response.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

